Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12c" and "12e" have both been used to designate the same element.  
	Reference characters "12b" and "15" have both been used to designate the same element.  
	Reference characters "12u", "13", and "19" have both been used to designate the same element.  
	Reference characters "12a’ " and "12h" have both been used to designate the same element.  
	Reference characters "12” " and "12h" have both been used to designate the same element.  
	Reference characters "12h" and "12f" have both been used to designate the same element.  
	Reference characters "12e", "12k", "12n", and "12c" have both been used to designate the same element.  
	Reference characters "12i" and "12d" have both been used to designate the same element.  
", and "12u" have both been used to designate the same element.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is a copy of the first page of the PCT. Furthermore, the abstract includes legal terms
	Correction is required.  See MPEP § 608.01(b).

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means”, and “said,” should be avoided.

Claim Objections
Claims 14, 27, and 65 are objected to because of the following informalities:  Claim 14 is objected to due to the fact that the limitation “and the second portion being partially circular in shape” in lines 3-4 is a duplicate limitation already present in the claim. 
	Claim 27 is objected to due to the fact that the last line of the claim lacks punctuation. 
	Claim 65 is objected to due to the fact that lines 2-9 therein are duplicate limitations already present in claim 63. 
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-57 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 65 is indefinite due to the fact that the following phrases are double recitations: “two side members”, “two pin members”, “a lateral cross section”, “a single axis of symmetry”, and “an ovate lateral cross section”. These limitations have been previously set forth in the claims. Therefore, it is unclear whether above mentioned limitations are the same elements of the invention as previously set forth in the claims, or are additional elements of the invention. 
	
Claim 56 recites the limitation "the inner surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 57 recites the limitation "the pin member engaging portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.


The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claims 22-23 are dependent from cancelled claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-9, 12, 27, 56-57, 62-63, and 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timonen (EP 3539853). Timonen shows a link member for a track system having all of the features as set forth in the above claims.
Per claims 1 and 63, Timonen shows a link member 21 including two side members and two pin members, such that the side members opposed each other and a joined by the pin members. The pin members are longitudinal members with a lateral cross-section having a single axis of symmetry (see Figure 5).
	Per claims 6 and 65, the lateral cross-section of each pin member is substantially the same shape along the entire length thereof.
	Per claim 8, the axis of symmetry of the lateral cross-section of each pin member is perpendicular to the longitudinal axis thereof.
	Per claim 9, the axis of symmetry of the lateral cross-section of each pin member is parallel to the longitudinal axis of each side member.
	Per claim 12, the lateral cross-section of each pin member includes a longitudinal and lateral axis, with the longitudinal axis aligned with the axis of symmetry.
	Per claim 27, the track is formed of a plurality of track plates 3, with each track plate 3 including two track plate links 22 on opposing sides (3A and 3B) of the track plate 3. A plurality of link members 21 connect adjacent track plate links 22.
	Per claims 56-57, the pin member of each link member 21 includes a track plate engaging portion located on an inner surface thereof, which is at least partially complementary to the shape of the pin member engaging portion of the track plate link 22.
	Per claim 62, a contact area exists between the pin members and the track plate links 22, such that there is between 5 and 180 degrees of contact between the track plate link engaging portion and the pin member engaging portion, as measured from the center point of the pin member. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timonen as applied to claims 1, 6, 8-9, 12, 27, 56-57, 62-63, and 65 above, and further in view of Wienke et al (CA 2717643). Timonen does not show the pin member of the link member 21 having a cross-sectional shape other than circular.
	Regarding claims 11 and 13, Wienke et al teaches the use of a pin member having a lateral cross-section being ovate in shape, with the length arranged in the longitudinal direction is greater than the width in the lateral axis (Figure 1c). Therefore from this teaching, it would have been obvious to one of ordinary skill in the art to form the pin members of the link member of Timonen in an oval (ovate) shape, to increase strength in the longitudinal direction, dependent upon the forces imparted on the link member during use. 

Claims 14, 16, 20-23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timonen as applied to claims 1, 6, 8-9, 12, 27, 56-57, 62-63, and 65 above, and further in view of Maggi et al (EP 1243813). 
Regarding claim 14, Timonen does not show the lateral cross-section of the pin members of the link member 21 having first and second portions, each being partially circular in shape.
	Regarding claim 16, Timonen does not show the first portion having a first radius that is greater than the second radius of the second portion.
	Regarding claim 20, Timonen does not show the first portions of the lateral cross-sections of each pin member facing each other.
	Regarding claims 21-22, Timonen does not show the center of the partial circles of the first and second portions lay on the axis of symmetry of the lateral cross-section. 
	Regarding claim 23, Timonen does not show the center of the partial circle defined by the radius of the first portion lies outside the circular defined by the radius of the second portion, and vice versa.
	Figure 3 of Maggi et al teaches all of the features set forth in these claims. Namely, a first portion 6 is partially circular in shape and has a larger radius than that of the radius of a second portion (bounded by regions 2-3). The first portions 6 of each pin member faces each other. Furthermore, the center of the partial circles of the first 6 and second portions lay on the axis of symmetry of the lateral cross-section. Lastly, the center of the partial circle defined by the radius of the first portion 6 lies outside the circular defined by the radius of the second portion, and vice versa.
	Therefore, from these teachings, it would have been obvious to one of ordinary skill in the art to form the lateral cross-section of the pin members of the link member 21 of Timonen in the manner taught by Maggi, as a substitute equivalent configuration, dependent upon the loads experiences thereon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show the lateral cross-section of track or chain links.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617